DETAILED ACTION
This office action is in response to  RCE filed after final on 12/31/2021.
Claims 1-7, 9-14, and 16-19 are pending of which claims 1 and 12 are independent claims  and claims 8 and 15 are deleted   .
Information disclosure
IDS filed on 04/02/2020, 04/27/2021 and 09/26/2021 is considered.
Allowable Subject Matter
Claims 1-7, 9-14, and 16-19 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with generating at least one total downlink assignment index for a plurality of component carrier groups and  carrying the at least one total downlink assignment index in a piece of downlink control information as an uplink grant  for a receiving end to receive  at least one total downlink assignment index in the same downlink control information, where the downlink control information includes at least two Total DAI fields.

Claims 1-7, 9-11, 16, and 18-19  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…generating at least one total downlink assignment index for a plurality of component carrier groups; and carrying the at least one total downlink assignment index in a piece of downlink control information to transmit to a receiving end” as specified in claim 1.  

Claims 12-14 and 17 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 12,    “…wherein an uplink grant is transmitted in the same downlink control information with the at least one total downlink assignment index, and the downlink control information includes at least two Total DAI fields” as specified in claim 12.  





The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Takeda(US Pub. No. 20200366425) discloses a downlink assignment index included in DCI. However the disclosure of  Takeda taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with generating at least one total downlink assignment index for a plurality of component carrier groups; and carrying the at least one total downlink assignment index in a piece of downlink control information to transmit to a receiving end as specified in claims 1 and 12 in combination with other limitations recited as specified in claims 1 and 12.

Takeda (US Pub.  20190253204) discloses generating a downlink assignment index. However, the disclosure of Takeda taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with wherein an uplink grant is transmitted in the same downlink control information with the at least one total downlink assignment index, and the downlink control information includes at least two Total DAI fields as claimed in claims 1 and 12 in combination with other limitations recited as specified in claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476